76 F.3d 390
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Danny M. WELLS, Plaintiff-Appellant,v.GATEWAYS HOSPITAL AND MENTAL HEALTH CENTER, Defendant-Appellee.
No. 95-55915.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 30, 1996.

Before:  ALARCON, HALL, and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Danny M. Wells appeals pro se the district court's dismissal of his California state law claims against his employer, Gateways Hospital and Mental Health Center (Gateways), on the basis that the claims were preempted by the Labor-Management Relations Act, 29 U.S.C. § 185(a), and Wells failed to assert the exhaustion of grievance procedures.   Wells contends the district court erred by denying his motion for remand to state court on the basis that Gateways did not timely remove the action to federal court.   Specifically, he contends Gateways failed to remove the action to federal court within 30 days after its receipt of his state court summons and complaint because Gateways filed notice of removal on Monday, April 3, 1995, the 31st day.   See 28 U.S.C. § 1446(b) (30-day requirement).   This contention lacks merit because April 2 was a Sunday;  therefore, under Fed.R.Civ.P. 6(a) the time period was extended to April 3.  See Kyle v. Campbell Soup Co., 28 F.3d 928, 929 (9th Cir.), cert. denied, 115 S.Ct. 185 (1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3